


Exhibit 10.13(a)

 

RIDER NO. 1
To
VENDOR PROGRAM AGREEMENT
DATED AS OF MARCH 29, 1990
BY AND BETWEEN
GENERAL ELECTRIC CAPITAL CORPORATION (“GE CAPITAL”)
AND
ASPEN TECHNOLOGY, INC. (“COMPANY”)

 

THIS RIDER is hereby incorporated into and made a part of the above referenced
Vendor Program Agreement (the “Agreement”) and is subject to all the terms and
conditions thereof.  All terms used and not defined herein shall have the
meanings set forth in the Agreement.

 

WHEREAS, COMPANY and GE CAPITAL wish to amend the Agreement to amend certain
recourse provisions and to further enhance the operation of the Program.

 

NOW, THEREFORE, in consideration of the above premises, the parties hereby agree
as follows:

 


1.                                      RECOURSE OBLIGATIONS.  SECTION 9(A) OF
THE AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(a)                           Upon the occurrence of any event specified in
subparagraphs (i) through (iv) below, COMPANY agrees to repurchase from GE
CAPITAL all of GE CAPITAL’s right, title and interest in and to the applicable
Transaction and the payments purchased thereunder in accordance with the terms
and conditions set forth below:

 


(I)                                     A DEFAULT IN THE PERFORMANCE OF ANY
OBLIGATIONS UNDER THE APPLICABLE TRANSACTION BY ANY CUSTOMER WHO IS NOT LOCATED
IN THE UNITED STATES;


 


(II)                                  ANY ALLEGED BREACH BY COMPANY OF ANY
REPRESENTATION, WARRANTY OR OBLIGATION OF COMPANY CONTAINED IN THE APPLICABLE
TRANSACTION OR ANY OTHER AGREEMENT RELATING TO THE SOFTWARE, INCLUDING ANY
SERVICE AGREEMENT, WHICH INVOLVES THE PERFORMANCE OF THE SOFTWARE OR COMPANY’S
OBLIGATION TO PROVIDE MAINTENANCE, SUPPORT OR SERVICES WITH RESPECT THERETO (A
“SERVICE DEFAULT”).  PRIOR TO REPURCHASING GE CAPITAL’S INTEREST IN THE
APPLICABLE TRANSACTION PURSUANT TO THE TERMS AND CONDITIONS SET FORTH BELOW IN
THE EVENT OF A SERVICE DEFAULT, COMPANY MAY ELECT TO ATTEMPT TO CURE THE SERVICE
DEFAULT FOR A PERIOD OF SIXTY (60) DAYS AFTER WRITTEN NOTICE THEREOF BY GE
CAPITAL TO COMPANY.  DURING SUCH SIXTY (60) DAY PERIOD, COMPANY SHALL PROMPTLY
REMIT TO GE CAPITAL ALL PAYMENTS THEN DUE UNDER THE APPLICABLE TRANSACTION.  IF
THE SERVICE DEFAULT IS NOT CURED BY THE SIXTIETH DAY FOLLOWING WRITTEN NOTICE
FROM GE CAPITAL, COMPAWY SHALL REPURCHASE THE APPLICABLE TRANSACTION IN
ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH BELOW.


 


(III)                               A DEFAULT BY COMPANY UNDER THIS AGREEMENT,
OR


 


(IV)                              COMPANY BECOMES INSOLVENT, IS UNABLE TO PAY
ITS DEBTS AS THEY MATURE, FAILS TO OPERATE AS A GOING CONCERN, FILES UNDER TITLE
11 OF THE UNITED STATES CODE OR ANY SUCCESSOR OR

 

--------------------------------------------------------------------------------


 


SIMILAR FEDERAL OR STATE STATUTE, MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, HAS AN APPOINTMENT OF A RECEIVER, OR IS SUBJECT TO A DISSOLUTION OR A
CHANGE IN ITS CORPORATE STRUCTURE OR IN A MATERIAL PORTION OF


 


(V)                                 UPON THE OCCURRENCE OF ANY OF THE EVENTS
DESCRIBED IN SUBPARAGRAPHS (I) THROUGH (IV) ABOVE, COMPANY SHALL, WITHIN TEN
(10) DAYS OF RECEIPT OF WRITTEN NOTICE THEREOF (OR SIXTY (60) DAYS IN THE EVENT
OF A SERVICE DEFAULT WHICH COMPANY HAS ELECTED TO CURE PURSUANT TO SUBPARAGRAPH
(II) ABOVE), PAY GE CAPITAL THE REPURCHASE AMOUNT APPLICABLE THERETO.  UPON
RECEIPT OF SUCH PAYMENT, GE CAPITAL SHALL SELL AND TRANSFER TO COMPANY ALL OF
ITS RIGHT, TITLE AND INTEREST IN AND TO THE APPLICABLE TRANSACTION AND THE
PAYMENTS PURCHASED THEREUNDER, AS IS, WHERE IS, WITHOUT RECOURSE OR WARRANTY TO
OR FROM GE CAPITAL.  IF THE REPURCHASE OBLIGATION ARISES OUT OF A DEFAULT BY
COMPANY HEREUNDER, COMPANY SHALL BE OBLIGATED TO REPURCHASE ALL TRANSACTIONS
SUBJECT TO THIS AGREEMENT.


 


(VI)                              THE REPURCHASE AMOUNT MEANS AN AMOUNT EQUAL TO
THE TOTAL OF THE FOLLOWING AMOUNT DUE OR TO BECOME DUE UNDER THE APPLICABLE
TRANSACTION:  (A) ALL PAYMENTS ACCRUED AND UNPAID UNDER SUCH TRANSACTION AS OF
THE DATE OF RECEIPT BY GE CAPITAL OF THE REPURCHASE AMOUNT (THE “REPURCHASE
DATE”), TOGETHER WITH INTEREST AT THE DISCOUNT RATE FROM THE DUE DATES OF SUCH
PAYMENTS TO THE REPURCHASE DATE, PLUS (B) THAT AMOUNT REFLECTED ON THE BOOKS AND
RECORDS OF GE CAPITAL AS GROSS INVESTMENT IN FINANCE RECEIVABLES WITH RESPECT TO
SUCH TRANSACTION AS OF THE REPURCHASE DATE, LESS THE AMOUNT SO REFLECTED AS
UNEARNED INCOME WITH RESPECT TO SUCH TRANSACTION, PLUS (C) ANY OUT-OF-POCKET
EXPENSES (INCLUDING ACTUAL ATTORNEYS’ FEES) INCURRED BY GE CAPITAL PRIOR TO THE
REPURCHASE DATE.  INTEREST SHALL ACCRUE ON THE REPURCHASE AMOUNT FROM THE DUE
DATE THEREOF UNTIL PAID IN FULL AT THE RATE OF EIGHTEEN PERCENT (18%) PER
ANNUM.”


 


2.                                      NO FURTHER AMENDMENTS.  THE PROVISIONS
OF THIS RIDER NO. 1 SHALL BE IN ADDITION TO, AND NOT IN THE PLACE OF ANY OTHER
PROVISIONS OF THE AGREEMENT EXCEPT AS SPECIFICALLY AMENDED HEREIN, ALL
PROVISIONS OF THE AGREEMENT AND THE OBLIGATIONS OF THE PARTIES PURSUANT THERETO
SHALL REMAIN IN FULL FORCE AND EFFECT.


 

IN WITNESS WHEREOF, the parties have caused this Rider No. 1 to be executed by
their duly authorized representatives as of the dates set forth below.

 

ASPEN TECHNOLOGY, INC.

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Name and Title – Please Print

 

Name and Title – Please Print

 

 

 

 

 

Date

 

Date

 

 

--------------------------------------------------------------------------------
